     Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                               Desc: Main
                               Document Page 1 of 17


                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND                                    PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                               Title III
          as representative of
                                                               Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                           (Jointly Administered)

                  Debtors. 1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

          as representative of                                 Adv. Pro. No. 18-00149

THE COMMONWEALTH OF PUERTO RICO, et
al.,
                                                               JOINT URGENT MOTION TO MODIFY
                  and                                          SCHEDULING ORDER

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALL TITLE III DEBTORS
(OTHER THAN COFINA),

                  Plaintiffs,
v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

                  Defendant


     1
       The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a
     bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax
     identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy
     Case No. 17-BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the
     Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566(LTS)) (Last Four
     Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy
     Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing
     Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474);
     and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four Digits
     of Federal Tax ID: 3747).



     ny-1589578
 Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                                  Desc: Main
                           Document Page 2 of 17


               and

PBA FUNDS, ASSURED, AND QTCB
NOTEHOLDER GROUP

               Defendant-Intervenors.




         Plaintiffs the Financial Oversight and Management Board for Puerto Rico (“FOMB”) and

 the Official Committee of Unsecured Creditors of All Title III Debtors (Other Than COFINA)

 (the “UCC”), and Plaintiff-Intervenor the Official Committee of Retired Employees of Puerto

 Rico (the “Retiree Committee,” and together with the FOMB and the UCC, “Plaintiffs”),

 Defendant Puerto Rico Public Buildings Authority (“Defendant”), and the PBA Funds, 2 Assured

 Guaranty Corp. (“AGC”), Assured Guaranty Municipal Corp. (“AGM,” and together with AGC,

 “Assured”) the QTCB Noteholder Group, 3 National Public Finance Guarantee Corporation

 (“National”), Ambac Assurance Corporation (“Ambac”), the Lawful Constitutional Debt

 Coalition 4 (together with Assured, National, Ambac, the QTCB Noteholder Group, and the PBA

 Funds, “Defendant-Intervenors,” and “Defendant-Intervenors” together with Plaintiffs and

 Defendant, “Movants” or the “Parties,” as applicable), as parties in this adversary proceeding

 (the “Adversary Proceeding”), respectfully submit this joint urgent motion (the “Motion”) for

 entry of an order, substantially in the form attached as Exhibit A hereto: (a) modifying the deadlines

 2
  See Fourth Supplemental Verified Statement of the PBA Funds Pursuant to Federal Rule of Bankruptcy Procedure
 2019 [Case No. 17-3283-LTS, Dkt. No. 5991].
 3
  See Second Supplemental Verified Statement of the QTCB Noteholder Group Pursuant to Bankruptcy Rule 2019
 [Case No. 17-3283-LTS, Dkt. No. 4871].
 4
  See First Supplemental Verified Statement of the Lawful Constitutional Debt Coalition Pursuant to Federal Rule of
 Bankruptcy Procedure 2019 [Case No. 17-3283-LTS, Dkt. No. 5807].

                                                         2
 ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                    Desc: Main
                          Document Page 3 of 17


set forth in the Court’s March 25, 2019 order (the “Initial Scheduling Order”), see Dkt. No. 65,

(b) establishing a briefing schedule for the Adversary Proceeding, and (c) establishing dates and

deadlines for fact discovery in the Adversary Proceeding. In support of this Motion, Movants

state as follows:

1.         On March 25, 2019, the Court issued the Initial Scheduling Order establishing (a) April

15, 2019 as the deadline for Plaintiffs to respond to the PBA Funds’, Assured’s, and the QTCB

Noteholder Group’s Rule 12(c) Motion for Judgment on the Pleadings (the “Rule 12(c) Motion”)

[Dkt. No. 63] and (b) April 29, 2019 as the deadline for the PBA Funds, Assured, and the QTCB

Noteholder Group to file a reply in support of the Rule 12(c) Motion.

2.         Certain of the Movants subsequently filed the Joint Informative Motion Regarding

Proposed Response Schedule for Counterclaims and Rule 12(c) Motion for Judgment on the

Pleadings [Dkt. No. 66] to notify the Court that Movants intended to meet and confer to develop

a briefing schedule and discovery framework for the Adversary Proceeding.

3.         Over the last two weeks, the Parties have met and conferred and, as a result, have

developed the proposed briefing schedule and discovery framework (the “Proposed Schedule”)

described in greater detail below. Movants respectfully request that the Court enter an order

substantially in the form attached hereto as Exhibit A approving the Proposed Schedule.

             BRIEFING SCHEDULE FOR PLEADINGS AND RELATED MOTIONS

4.         The Answers to the Complaint 5 filed by the PBA Funds, see Dkt. No. 59, Assured, see

Dkt. No. 67, and the QTCB Noteholder Group, see Dkt. No. 58, contain counterclaims

(collectively, the “Counterclaims”).

5.         Plaintiffs have not yet answered these Counterclaims, but have represented that they


5
    See Dkt. No. 1.

                                                  3
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                    Desc: Main
                          Document Page 4 of 17


instead intend to move to dismiss these Counterclaims (such motion, a “Counterclaim Motion”).

Plaintiffs have further represented that they do not intend for a Counterclaim Motion to address

the merits of the Rule 12(c) motion. On April 9, 2019, Plaintiffs filed a consented to (or

otherwise unopposed) Urgent Motion requesting that Plaintiff’s response deadline for certain of

the counterclaims (filed by the QTCB Noteholder Group and the PBA Funds) be extended to

April 17, 2019 (Dkt. 68). The Court granted the Urgent Motion (Dkt. 69). Through this Motion,

the Parties seek to extend the deadline for Plaintiffs to respond to the counterclaims to April 24,

2019.

6.      In light of the Court’s Initial Scheduling Order, and the granting of Plaintiffs’ Urgent

Motion described in paragraph 5, above, and Movants’ and the Court’s desire to be efficient and

address all motions directed at the pleadings, Movants propose to the Court and have agreed,

subject to the Court’s approval, to the following schedule:

               a. Plaintiffs shall file on April 24, 2019, Plaintiffs’ response to the

                   Counterclaims.    If the response to the Counterclaims is a Counterclaim

                   Motion as currently contemplated, Defendant-Intervenors shall file any

                   opposition to the Counterclaim Motion on or before June 6, 2019, and

                   Plaintiffs shall file any further reply in support thereof on or before July 12,

                   2019.   Thereafter, the Court shall take the matter under submission for

                   decision unless otherwise ordered by the Court.

               b. Plaintiffs’ and the Retiree Committee’s oppositions to the Rule 12(c) Motion

                   shall be filed on or before June 6, 2019. Defendant-Intervenors’ reply in

                   further support thereof shall be filed on or before July 12, 2019. To the extent

                   that Defendant files a joinder or statement in support of the Rule 12(c)



                                                4
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                     Desc: Main
                          Document Page 5 of 17


                   Motion, Defendant’s reply in further support thereof shall also be filed on or

                   before July 12, 2019.     Thereafter, the Court shall take the matter under

                   submission for decision unless otherwise ordered by the Court.

                c. On May 9, 2019, Defendant shall file any joinder or statement in support of

                   the Rule 12(c) Motion, and any such pleading shall be no more than 25 pages,

                   exclusive of the cover page, the table of contents, the table of authorities, the

                   signature page, and the certificate of service. If Defendant files such a joinder

                   or statement in support of the Rule 12(c) Motion, Plaintiffs and the Retiree

                   Committee shall have ten extra pages to respond in their June 6, 2019

                   oppositions to the Rule 12(c) Motion.

                d. Notwithstanding the briefing schedule proposed herein, and the fact that the

                   Counterclaim Motion and the Rule 12(c) Motion will be briefed on parallel

                   tracks, nothing contained herein shall be construed as a waiver or modification

                   of the parties’ rights concerning the Rule 12(c) Motion, including without

                   limitation Plaintiffs’ right to argue that the Rule 12(c) Motion was improperly

                   filed before the close of the pleadings. While Plaintiffs reserve their rights

                   with respect to any procedural arguments, they will address all of their

                   defenses to the Rule 12(c) Motion in their June 6 filing.

                 DISCOVERY FRAMEWORK & PRE-TRIAL SCHEDULE

7.     The Parties will exchange Rule 26(a)(1) disclosures within fourteen (14) days after the

Rule 16(b) initial pretrial conference, to be scheduled for April 24, 2019 or on such other date set

by the Court.

8.     Initial demands for discovery, including requests for production and interrogatories shall


                                                 5
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                                  Desc: Main
                          Document Page 6 of 17


be served no earlier than April 24, 2019 and no later than May 31, 2019. Document production

will commence on a rolling basis within 30 days of service of document demands. All document

production shall be completed by August 1, 2019.

9.      Fact depositions may commence as early as August 1, 2019. All fact depositions shall be

completed by October 1, 2019.

10.     Expert disclosures shall be served no later than October 1, 2019; rebuttal reports, if any,

shall be served no later than October 30, 2019; and all expert depositions shall be completed by

November 15, 2019. Final discovery cut-off will be November 15, 2019.

11.     Dispositive motions shall be served no later than December 17, 2019, with a full briefing

schedule to be determined. 6

12.     The Parties agree to work together to submit a stipulated protective order by April 19,

2019. Should they fail to agree on the form of order, the matter shall be brought before the Court

by motion. Until the protective order is entered, all documents and information shall be kept

confidential and treated as counsel’s-eyes-only.

13.     The Parties agree to serve and accept by e-mail all discovery requests and written

responses and any other papers that are not filed with the Court. The serving Party shall attach

the pleading or paper in PDF or other form of electronic file; if transmission of voluminous

materials (such as a compendium of attachments or transcripts) as an e-mail attachment is

impractical, then those materials shall be served by hand delivery or by overnight delivery via a

service with the ability to “track” deliveries and verify receipt. If service by overnight courier

has been used for these papers, it will be the equivalent of service by hand on the day of receipt.

14.     The Parties agree to serve each other with all third-party subpoenas at the time of


6
  Inclusion of a dispositive motion deadline does not presuppose the outcome of the pending 12(c) Motion. Rather,
it is intended to provide a consensual schedule in the case where the Rule 12(c) Motion is denied.

                                                        6
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                  Desc: Main
                          Document Page 7 of 17


issuance, as well as with all written objections, written responses, and documents produced by

such third parties promptly after such materials are received.

15.    The Parties reserve the right, on good cause shown, to seek a modification of the

discovery schedule provided for herein.

                            CERTIFICATION OF COMPLIANCE

16.    Pursuant to Rule 9013-1 of the Puerto Rico Local Bankruptcy Rules and ¶ I.H of the Case

Management Order, the undersigned counsel hereby certify they have (a) carefully examined the

matter and concluded there is a true need for urgent relief; (b) not created the urgency through

any lack of due diligence; and (c) made reasonable, good-faith communications in an effort to

resolve or narrow the issues that are being brought before the Court.

                                     [Signature page follows]




                                                 7
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14             Desc: Main
                          Document Page 8 of 17


Dated: April 12, 2019

G. CARLO-ALTIERI LAW OFFICES,            MORRISON & FOERSTER LLP
LLC

                                         By: /s/ David J. Fioccola
By: /s/ Gerardo A. Carlo                 James M. Peck (admitted pro hac vice)
Gerardo A. Carlo                         Gary S. Lee (admitted pro hac vice)
USDC PR No. 112009                       Grant J. Esposito (admitted pro hac vice)
Telephone: (787) 247-6680                David J. Fioccola (admitted pro hac vice)
gacarlo@carlo-altierilaw.com             250 West 55th Street
                                         New York, New York 10019
By: /s/ Kendra Loomis                    Telephone: (212) 468-8000
Kendra Loomis                            Facsimile: (212) 468-7900
USDC PR No. 227408                       jpeck@mofo.com
Telephone: (787) 370-0255                glee@mofo.com
loomislegal@gmail.com                    gesposito@mofo.com
                                         dfioccola@mofo.com
254 San Jose St., Third Floor
San Juan, Puerto Rico 00901              Counsel for the PBA Funds
Telephone: (787) 247-6680
Facsimile: (787) 919-0527

Counsel for the PBA Funds


CASELLAS ALCOVER & BURGOS                CADWALADER, WICKERSHAM & TAFT LLP
P.S.C.
                                         By: /s/ Mark C. Ellenberg
By: /s/ Heriberto Burgos Pérez              Howard R. Hawkins, Jr.*
  Heriberto Burgos Pérez                    Mark C. Ellenberg*
  USDC-PR 204809                            William J. Natbony*
  Ricardo F. Casellas-Sánchez               Ellen M. Halstead*
  USDC-PR 203114                            Thomas J. Curtin*
  Diana Pérez-Seda                          Casey J. Servais*
  USDC-PR 232014                            200 Liberty Street
  P.O. Box 364924                           New York, NY 10281
  San Juan, PR 00936-4924                   Telephone: (212) 504-6000
  Telephone: (787) 756-1400                 Facsimile: (212) 406-6666
  Facsimile: (787) 756-1401                 Email: howard.hawkins@cwt.com
  Email: hburgos@cabprlaw.com                        mark.ellenberg@cwt.com
           rcasellas@cabprlaw.com                    bill.natbony@cwt.com
           dperez@cabprlaw.com                       ellen.halstead@cwt.com
                                                     thomas.curtin@cwt.com
  Attorneys for Assured Guaranty Corp.               casey.servais@cwt.com
  and Assured Guaranty Municipal Corp.
                                         * Admitted pro hac vice
                                         Attorneys for Assured Guaranty Corp. and Assured
                                         Guaranty Municipal Corp.




                                          8
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14           Desc: Main
                          Document Page 9 of 17


BRACEWELL LLP                           CORREA ACEVEDO & ABESADA LAW
                                        OFFICES, P.S.C.

/s/ Kurt A. Mayr                        s/ Roberto Abesada-Agüet
Kurt A. Mayr (pro hac vice)             USDC-PR No. 216706
David L. Lawton (pro hac vice)          E-Mail: ra@calopsc.com
Shannon B. Wolf (pro hac vice)
City Place I, 34th Floor                 /s/ Sergio E. Criado
185 Asylum Street                       Sergio E. Criado
Hartford, CT 06103                      USDC-PR No. 226307
Telephone: (860) 256-8534               E-Mail: scriado@calopsc.com
Email: kurt.mayr@bracewell.com          Centro Internacional de Mercadeo, Torre II
Email: david.lawton@bracewell.com       # 90 Carr. 165, Suite 407
Email: shannon.wolf@bracewell.com       Guaynabo, P.R. 00968
                                        Tel. (787) 273-8300; Fax (787) 273-8379
Counsel for the QTCB Noteholder Group
                                        Co-Counsel for the QTCB Noteholder Group


PROSKAUER ROSE LLP

                                             /s/ Luis F. del Valle-Emmanuelli
/s/ Martin J. Bienenstock
Martin J. Bienenstock (pro hac vice)         Luis F. del Valle-Emmanuelli
Brian S. Rosen (pro hac vice)                USDC-PR No. 209514
Paul V. Possinger (pro hac vice)             P.O. Box 79897
Eleven Times Square                          Carolina, Puerto Rico 00984-9897 Tel.
New York, NY 10036                           787.647.3503
Tel: (212) 969-3000                          Fax. 787.763.8260
Fax: (212) 969-2900                          dvelawoffices@gmail.com
Attorneys for the Financial Oversight and OF COUNSEL FOR
Management Board as Representative for the A&S LEGAL STUDIO, PSC
Commonwealth of Puerto Rico                434 Avenida Hostos San Juan, PR 00918
                                           Tel. 787.751.6764/763.0565
                                           Fax. 787.763.8260

                                             Attorneys for the Financial Oversight and
                                             Management Board for Puerto Rico, as
                                             representative of the Commonwealth of
                                             Puerto Rico




                                         9
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                   Desc: Main
                         Document Page 10 of 17


PAUL HASTINGS LLP                                  CASILLAS, SANTIAGO & TORRES
                                                   LLC

                                                   /s/ Juan J. Casillas Ayala
s/ Luc A. Despins                                  Juan J. Casillas Ayala, Esq., USDC - PR
Luc. A. Despins, Esq. (Pro Hac Vice)               218312
200 Park Avenue                                    Diana M. Batlle-Barasorda, Esq., USDC - PR
New York, New York 10166                           213103
Telephone: (212) 318-6000                          Alberto J. E. Añeses Negrón, Esq., USDC -
lucdespins@paulhastings.com                        PR 302710
                                                   Ericka C. Montull-Novoa, Esq., USDC - PR
Nicholas A. Bassett, Esq. (Pro Hac Vice)           230601
875 15th Street, N.W.                              El Caribe Office Building
Washington, D.C. 20005                             53 Palmeras Street, Ste. 1601
Telephone: (202) 551-1700                          San Juan, Puerto Rico 00901-2419
nicholasbassett@paulhastings.com                   Telephone: (787) 523-3434
                                                   jcasillas@cstlawpr.com
Counsel to the Official Committee of Unsecured     dbatlle@cstlawpr.com
Creditors for all Title III Debtors (except for    aaneses@cstlawpr.com
COFINA)                                            emontull@cstlawpr.com

                                                   Co-counsel to the Official Committee of
                                                   Unsecured Creditors for all Title III Debtors
                                                   (except for COFINA)


THE GARFFER GROUP OF LEGAL                         NORTON ROSE FULBRIGHT US LLP
ADVISORS, LLC
                                                   By: /s/ Toby L. Gerber
  By: /s/ Julio J. Pagan Perez                     Toby L. Gerber (pro hac vice granted)
  Julio J. Pagan Perez                             Bob B. Bruner (pro hac vice granted)
  USDC PR No. 223004                               2200 Ross Avenue, Suite 3600
  419 Calle De Diego                               Dallas, Texas 75201-7932
  Suite 311 Urb Santa Barbara                      Telephone: (214) 855-8000
  San Juan, Puerto Rico 00923                      Facsimile: (214) 855-8200
  Telephone: (787) 607-0906                        toby.gerber@nortonrosefulbright.com
  julio.pagan@g2la.com                             bob.bruner@nortonrosefulbright.com

Counsel for Puerto Rico Public Buildings           Lawrence A. Bauer (pro hac vice granted)
Authority                                          1301 Avenue of the Americas
                                                   New York, New York 10019-6022
                                                   Telephone: (212) 318-3078
                                                   lawrence.bauer@nortonrosefulbright.com

                                                   Peter L. Canzano (pro hac vice granted)
                                                   799 9th Street NW, Suite 1000
                                                   Washington, D.C. 20001
                                                   Telephone: (202) 662-4760
                                                   peter.canzano@nortonrosefulbright.com
                                                   Counsel for Puerto Rico Public Buildings
                                                   Authority



                                              10
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14             Desc: Main
                         Document Page 11 of 17


JENNER & BLOCK LLP                          BENNAZAR, GARCÍA & MILIÁN, C.S.P.

By:                                         By:

/s/ Robert Gordon                           /s/ A.J. Bennazar-Zequeira

Robert Gordon (admitted pro hac vice)       A.J. Bennazar-Zequeira
Richard Levin (admitted pro hac vice)       Edificio Union Plaza
919 Third Ave                               PH-A piso 18
New York, NY 10022-3908                     Avenida Ponce de León #416
rgordon@jenner.com                          Hato Rey, San Juan
rlevin@jenner.com                           Puerto Rico 00918
212-891-1600 (telephone)                    ajb@bennazar.org
212-891-1699 (facsimile)                    787-754-9191 (telephone)
                                            787-764-3101 (facsimile)
Catherine Steege (admitted pro hac vice)
Melissa Root (admitted pro hac vice)        Counsel for The Official Committee of Retired
Landon Raiford (admitted pro hac vice)      Employees of Puerto Rico
353 N. Clark Street
Chicago, IL 60654
csteege@jenner.com
mroot@jenner.com
lraiford@jenner.com
312-222-9350 (telephone)



/s/ Roberto Cámara-Fuertes                          /s/ Grant R. Mainland
Roberto Cámara-Fuertes (USDC-PR No. 219002)         Dennis F. Dunne
Sonia Colón (USDC-PR No. 213809)                    Andrew M. Leblanc
                                                    Atara Miller
FERRAIUOLI LLC                                      Grant R. Mainland (admitted pro hac vice)
221 Ponce de León Avenue, 5th Floor
San Juan, PR 00917                                  MILBANK LLP
Telephone: (787) 766-7000                           55 Hudson Yards
Facsimile: (787) 766-7001                           New York, NY 10001
Email: rcamara@ferraiuoli.com                       Telephone: (212) 530-5000
       scolon@ferraiuoli.com                        Facsimile: (212) 530-5219
                                                    Email: ddunne@milbank.com
                                                           aleblanc@milbank.com
                                                           amiller@milbank.com
                                                          gmainland@milbank.com
Attorneys for Ambac Assurance Corporation




/s/Eric Pérez-Ochoa                          /s/ Todd Larson


                                            11
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                Desc: Main
                         Document Page 12 of 17


Eric Pérez-Ochoa
                                                  Marcia Goldstein*
USDC-PR No. 206314
                                                  Jonathan Polkes*
Luis A. Oliver Fraticelli
                                                  Robert Berezin*
USDC-PR No. 209204
                                                  Kelly DiBlasi*
Alexandra Casellas-Cabrera
                                                  Todd Larson*
USDC-PR. No. 301010
Lourdes Arroyo Portela
                                                  WEIL, GOTSHAL & MANGES LLP
USDC-PR 226501
                                                  767 Fifth Avenue
                                                  New York, New York 10153
ADSUAR MUÑIZ GOYCO
                                                  Telephone: (212) 310-8000
SEDA & PÉREZ-OCHOA, P.S.C.
                                                  Facsimile: (212) 310-8007
208 Ponce de León Avenue
                                                  Email: marcia.goldstein@weil.com
Suite 1600
                                                          jonathan.polkes@weil.com
San Juan, Puerto Rico 00936
                                                          robert.berezin@weil.com
Telephone: 787.756.9000
                                                          kelly.diblasi@weil.com
Facsimile: 787.756.9010
                                                          todd.larson@weil.com
Email: epo@amgprlaw.com
        loliver@amgprlaw.com                      *Admitted pro hac vice
        acasellas@amgprlaw.com
        larroyo@amgprlaw.com
                    Attorneys for National Public Finance Guarantee Corporation




                                                12
ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14           Desc: Main
                         Document Page 13 of 17


REICHARD & ESCALERA                         QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP

By : _______________________________
     /s/ Rafael Escalera                    Susheel Kirpalani (pro hac vice)
     Rafael Escalera                             susheelkirpalani@quinnemanuel.com
          USDC No. 122609
          escalera@reichardescalera.com     K. John Shaffer (pro hac vice)
                                                  johnshaffer@quinnemanuel.com
    /s/ Sylvia M. Arizmendi
    Sylvia M. Arizmendi                     Daniel Salinas
         USDC-PR 210714                          USDC-PR 224006
         arizmendis@reichardescalera.com         danielsalinas@quinnemanuel.com

    /s/ Carlos R. Rivera-Ortiz              Eric Kay (pro hac vice)
    Carlos R. Rivera-Ortiz                        erickay@quinnemanuel.com
         USDC-PR 303409
         riverac@reichardescalera.com       Kate Scherling (pro hac vice)
                                                  katescherling@quinnemanuel.com
    /s/ Gustavo A. Pabón-Rico
    Gustavo A. Pabón Rico                   Darren Goldman (pro hac vice)
         USDC-PR 231207                          darrengoldman@quinnemanuel.com
         pabong@reichardescalera.com
                                            Zachary Russell (pro hac vice)
    255 Ponce de León Avenue                     zacharyrussell@quinnemanuel.com
    MCS Plaza, 10th Floor
    San Juan, Puerto Rico 00917-1913        51 Madison Avenue, 22nd Floor
                                            New York, New York 10010-1603




                                           13
 ny-1589578
     Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                               Desc: Main
                              Document Page 14 of 17


                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND                                    PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                               Title III
          as representative of
                                                               Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                           (Jointly Administered)

                  Debtors. 1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

          as representative of                                 Adv. Pro. No. 18-00149

THE COMMONWEALTH OF PUERTO RICO, et
al.,

                  and

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALL TITLE III DEBTORS
(OTHER THAN COFINA),

                  Plaintiffs,
v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

                  Defendant


     1
       The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a
     bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax
     identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy
     Case No. 17-BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the
     Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566(LTS)) (Last Four
     Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy
     Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing
     Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474);
     and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four Digits
     of Federal Tax ID: 3747).



     ny-1589578
 Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                                   Desc: Main
                          Document Page 15 of 17


                and

PBA FUNDS, ASSURED, AND QTCB
NOTEHOLDER GROUP

                Defendant-Intervenors.




  ORDER MODIFYING BRIEFING SCHEDULE AND ESTABLISHING DISCOVERY
                    AND PRE-TRIAL DEADLINES


         Upon consideration of the Joint Urgent Motion to Modify Scheduling Order (the

 “Motion”), 2

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is GRANTED.

         2.       Plaintiffs shall file on April 24, 2019, Plaintiffs’ response to the Counterclaims. If

 the response to the Counterclaims is a Counterclaim Motion as currently contemplated,

 Defendant-Intervenors shall file any opposition to the Counterclaim Motion on or before June 6,

 2019, and Plaintiffs shall file any further reply in support thereof on or before July 12, 2019.

 Thereafter, the Court shall take the matter under submission for decision unless otherwise

 ordered by the Court.

         3.       On May 9, 2019, Defendant shall file any joinder or statement in support of the

 Rule 12(c) Motion, and any such pleading shall be no more than 25 pages, exclusive of the cover

 page, the table of contents, the table of authorities, the signature page, and the certificate of

 service. If Defendant files such a joinder or statement in support of the Rule 12(c) Motion,

 2
  Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
 Motion.


 ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                     Desc: Main
                         Document Page 16 of 17


Plaintiffs and the Retiree Committee shall have ten extra pages to respond in their June 6, 2019

oppositions to the Rule 12(c) Motion.

       4.      Plaintiffs’ and the Retiree Committee’s oppositions to the Rule 12(c) Motion shall

be filed on or before June 6, 2019, and Defendant-Intervenors’ reply in further support thereof

shall be filed on or before July 12, 2019. To the extent that Defendant files a joinder or

statement in support of the Rule 12(c) Motion, Defendant’s reply in further support thereof shall

also be filed on or before July 12, 2019. Thereafter, the Court shall take the matter under

submission for decision unless otherwise ordered by the Court.

       5.      The Parties shall exchange Rule 26(a)(1) disclosures within fourteen (14) days

after the Rule 16(b) initial pretrial conference, which shall occur at the omnibus hearing on April

24, 2019.

       6.      The Parties shall serve initial demands for discovery, including requests for

production and interrogatories no earlier than April 24, 2019 and no later than May 31, 2019.

Document production will commence on a rolling basis within 30 days of service of document

demands. All document production shall be completed by August 1, 2019.

       7.      The Parties may commence fact depositions as early as August 1, 2019. All fact

depositions shall be completed by October 1, 2019.

       8.      The Parties shall serve expert disclosures no later than October 1, 2019; rebuttal

reports, if any, shall be served no later than October 30, 2019; and all expert depositions shall be

completed by November 15, 2019. Final discovery cut-off shall be November 15, 2019.

       9.      The Parties shall serve any dispositive motions no later than December 17, 2019,

with a full briefing schedule to be determined.




ny-1589578
Case:18-00149-LTS Doc#:70 Filed:04/12/19 Entered:04/12/19 14:29:14                      Desc: Main
                         Document Page 17 of 17


       10.      The Parties shall work together to submit a stipulated protective order by April

19, 2019. Should they fail to agree on the form of order, the matter shall be brought before the

Court by motion. Until the protective order is entered, all documents and information shall be

kept confidential and treated as counsel’s-eyes-only.

       11.      The Parties shall serve and accept by e-mail all discovery requests and written

responses and any other papers that are not filed with the Court. The serving Party shall attach

the pleading or paper in PDF or other form of electronic file; if transmission of voluminous

materials (such as a compendium of attachments or transcripts) as an e-mail attachment is

impractical, then those materials shall be served by hand delivery or by overnight delivery via a

service with the ability to “track” deliveries and verify receipt. If service by overnight courier

has been used for these papers, it will be the equivalent of service by hand on the day of receipt.

       12.      The Parties shall serve each other with all third-party subpoenas at the time of

issuance, as well as with all written objections, written responses, and documents produced by

such third parties promptly after such materials are received.

             13. The Parties shall reserve the right, on good cause shown, to seek a modification of

                the discovery schedule provided for herein.

       14.      The Court shall retain jurisdiction over the matters contained in this order,

including the right to change or modify any of its terms, on the Court’s own motion or pursuant

to a showing of good cause.

   Dated: ____________, 2019

                                               JUDITH GAIL DEIN
                                               UNITED STATES MAGISTRATE JUDGE




ny-1589578
